Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined pursuant to the first inventor to file provisions of the AIA .
DETAILED ACTION 
Status of the Claims
Receipt of Applicants’ Response, filed 4 November 2020, is acknowledged.  Claims 1 – 3, 5, 7 – 9, 13, and 15 – 18 are amended therein.  Claim 6 is cancelled.  Claims 19 and 20 remain withdrawn as being directed to a non-elected invention.  Accordingly, claims 1 – 5 and 7 - 18 are available for substantive consideration.
REJECTIONS WITHDRAWN 
Rejections Pursuant to 35 U.S.C. § 112 
The rejection of claims 1 – 18 pursuant to 35 U.S.C. § 112(b) set forth in the Action of 4 August 2020 is hereby withdrawn in light of Applicants’ amendment of the claims, and in favor of the new grounds of rejection set forth below..
Rejections Pursuant to 35 U.S.C. § 102
The rejections pursuant to 35 U.S.C. § 102(a)(1) of claims 1 – 3, 5, 9 – 11, 13, and 14 – 18 as anticipated by Drapeau ‘914, and claims 1 – 2, 9, 12, and 14 – 17 as anticipated by Vickers ‘029, as set forth in the Action of 4 August 2020, are hereby withdrawn in light of Applicants’ amendment of the claims.
Rejections Pursuant to 35 U.S.C. § 103
The rejections of claims 1 – 18 pursuant to 35 U.S.C. § 103 set forth in the Action of 4 August 2020 are hereby withdrawn in light of Applicants’ amendment of the claims.
NEW GROUNDS OF REJECTION 
Rejections Pursuant to 35 U.S.C. § 112 
The following is a quotation of 35 U.S.C. 112(b):

(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claim 1, and claims 2 – 18 dependent therefrom, are rejected pursuant to 35 U.S.C. § 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Newly amended independent claim 1 recites a limitation directed to the ceramic granules in the composition of the invention having a microporosity, wherein “the volume of the microporosity is from about 0.01 to about 10 microns.”  It is the Examiner’s position that the limitation now recited in the claim renders the claim indefinite because the term, “volume of the microporosity,” is undefined.  Does the “volume” recited here refer to the total volume of the microporosity in each granule, or in all of the granules?  Furthermore, the Examiner notes that the microporosity volume limitation is expressed in units of linear distance – microns -  rather than in volume units, such as mL, cc, etc.  In comparison, the Examiner also notes that claim 1 recites a new limitation directed to the BET surface area of the ceramic granules, wherein the limitation makes specific reference to “each” of the porous granules (see also claim 13).  On this basis, it would be reasonable to interpret the limitation in question as referring to the total volume of the microporosity in a sample of the composition of the invention on the basis that 
Furthermore, whether referring to the volume in each granule, or in a sample comprising multiple granules, the microporosity volume would be a function of the size/mass of a granule, or the size/mass and number of granules, if from a population of granules.  Absent an expression of microporosity that takes into consideration the size/mass or multiplicity of granules giving rise to the volume (such as 0.01 to 10 µm/g), one of ordinary skill in the art would be uncertain as to how to determine whether a specific porous ceramic granule comes within the limits of the claim.  
To determine whether a claim is patentable over the prior art, the claim terms must first be construed.  Genentech v. Wellcome Foundation, 29 F.3d 1555, 1563-64, 31 USPQ2d 1161, 1167-68 (Fed. Cir. 1994); MPEP § 2164.04.  Claim terms must be given their broadest reasonable interpretation consistent with the specification; that is, their plain meaning, unless Applicant has otherwise defined the term or terms in question in the specification.  In re Hyatt, 211 F.3d 1367, 1372, 54 USPQ2d 1664, 1667 (Fed. Cir. 2000); In re Zletz, 893 F.2d 319, 321, 13 USPQ2d 1320, 1322 (Fed. Cir. 1989).  However, if Applicant elects to define specific claim terms, he/she must do so with reasonable clarity, deliberateness, and precision, and must set out his uncommon definition so as to give one of ordinary skill in the art notice of the change in meaning.  Intellicall, Inc. v. Phonometrics, Inc., 952 F.2d 1384, 1387-88, 21 USPQ2d 1383, 1386 (Fed. Cir. 1992).  
In the instant case, with respect to the phrase “the volume of the microporosity,” Applicant’s specification, at ¶[0191], states:  “The porous ceramic granules contain microporosity and the volume of the microporosity is from about 0.01 to about 10 microns,” which language substantially reflects the claimed volume limitation and, therefore, does not 
Claims 2, 3, 5, 7, 8, and 13 are rejected pursuant to 35 U.S.C. § 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
With regard to the claims identified above, the Examiner first notes that the majority of the issues addressed below arise from a continuing conflict between the composition of the invention, as recited in claim 1, and hydrated embodiments of the invention wherein the compositions are hydrated with a suitable aqueous fluid to create a moldable or free-flowing 
Claims 2, 3, and 5 recite limitations purporting to further limit the composition of claim 1, the composition characterized as being “configured to be hydrated.”  As set forth in the previous Action, such recitations merely address a capability of the claimed composition, and not to a formulation or structure of the composition.  The Examiner would suggest that these claims be amended to recite that the “composition is hydrated with a fluid . . . to form a hydrated putty.”  
Claim 7, dependent from claim 1, recites limitations directed to the density of both the composition of claim 1, and the density of “the hydratable putty.”  The Examiner first notes that the latter limitation lacks a proper antecedent basis, in that claim 1 does not recite a hydratable putty.
Claim 8, dependent from claim 1, recites limitations directed to the composition of claim 1 that is “compression resistant,” and that “comprises a peak load of from about 30 to about 500 gf.”  It is unclear what component in a composition comprising only ceramic granules and collagen, the form of which is not limited, renders the component “compression resistant.”  It is the Examiner’s position that one of skill in the art would recognize such property as more likely being attributed to a hydrated embodiment of the composition, such as a putty.  In the this regard, the Examiner notes that the only reference in Applicants’ specification to an embodiment of the invention compression resistant is found in ¶[0162], the disclosure of which is directed to a “hydratable putty.”  Once again, claim 1 does not recite a limitation directed to “a hydratable e.g., “when hydrated, the hydrated composition . . ..”  
Claim 13, also dependent from claim 1, recites a limitation directed to “the implantable composition” having a modulus of elasticity.  Although it is unclear from the wording of the claim, the Examiner notes that it is uncertain from a technical perspective how a composition comprising inorganic granules and collagen, with no limitation as to the form of the collagen, would either be implantable, or possess a modulus of elasticity.  With respect to the latter, it is the Examiner’s position that such characteristic of the composition would more likely be associated with the hydrated form of the composition, and not the dry composition itself.  Appropriate clarification is required.
Rejections Pursuant to 35 U.S.C. § 103
The following is a quotation of 35 U.S.C. § 103 that forms the basis for all obviousness rejections set forth in this Office Action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. 	Determining the scope and contents of the prior art.
2. 	Ascertaining the differences between the prior art and the claims at issue.
3. 	Resolving the level of ordinary skill in the pertinent art.
4. 	Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors.  In considering patentability of the claims the Examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention absent any evidence to the contrary.  Applicants are advised of the obligation pursuant to 37 CFR § 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the Examiner to consider the applicability of 35 U.S.C. § 102(b)(2)(C) for any potential 35 U.S.C. § 102(a)(2) prior art against the later invention.
9.	Claims 1 – 5, 7 – 11, and 13 - 18 are rejected pursuant to 35 U.S.C. § 103, as being obvious over Drapeau ‘914, in view of Daculsi, G., et al., Key Engineering Materials 529-530:  19 – 23 (29 NOV 2012) (“Daculsi (2012)”), and US 2012/0310366 A1 to Li, P., et al., claiming priority to 6 June 2011 (“Li ‘366”).
The Invention As Claimed 
	Applicants claim a composition comprising porous ceramic granules, the porous ceramic granules having an average diameter from about 50 pm to 800 µm and comprising hydroxyapatite and beta-tricalcium phosphate, and a collagen carrier, wherein the porous 2/g, wherein the composition, when hydrated with a fluid comprising bone marrow aspirate, saline, sterile water, blood for injection, phosphate buffered saline, dextrose, Ringer's lactated solution, or a combination thereof, forms a hydrated putty, wherein the ratio of fluid to hydrated putty is about 0.5:1 v/v to about 2:1 v/v, wherein the hydrated putty is formed in about 2 seconds to about 3 minutes, wherein the hydrated composition forms a non-settable flowable cohesive cement, or gel, and the ratio of fluid to cement or gel is about 1:1 to about 4:1 v/v, wherein the density of the composition is between 0.2 to about 0.8 g/cc, and the density of the hydrated composition/putty is 1.2 to about 2.0 g/cc, wherein the hydrated composition/putty is compression resistant and comprises a peak load of from about 30 to about 500 g∙f, wherein the hydrated composition/putty is moldable, flowable and/or injectable, wherein the porous ceramic granules have an interconnected porous structure, wherein the composition comprises from about 50 to about 98% wgt porous ceramic granules, and from about 2 to about 50% wgt collagen carrier based on a total weight of the composition, wherein each of the porous ceramic granules comprise an outer surface comprising a plurality of concave shapes each having a diameter of from about 400 to about 600 microns, or the implantable composition has a modulus of elasticity from about 2 MPa to about 12 MPa, wherein the collagen carrier is porcine or bovine collagen, or the collagen carrier comprises bovine type I collagen, or the collagen carrier is soluble collagen or insoluble collagen, or the collagen carrier is cross-linked collagen, partially cross-linked collagen, or is not cross-linked collagen.  
2/g, wherein composition is hydrated with a fluid to form a moldable hydrated putty, with a ratio of fluid to hydrated putty of about 0.5:1 v/v to about 2:1 v/v, or the composition is hydrated with a fluid to form a non-settable flowable cohesive cement or gel, and the ratio of fluid to cement or gel is about 1:1 to about 4:1 v/v, wherein the composition is hydrated with a fluid comprising bone marrow aspirate to form a moldable, non-settable flowable hydrated putty, wherein each of the porous ceramic granules comprise an outer surface comprising a plurality of concave shapes each having a diameter of from about 400 to about 600 microns, or the composition comprises from about 50 to about 98% wgt porous ceramic granules, and from about 2 to about 50% wgt collagen carrier.
The Teachings of the Cited Art 
	Drapeau ‘914 discloses a biomaterial composition in putty form made of a collagen scaffold and ceramic granule, the composition having improved flowability, yet cohesive characteristics, for use in bone repair surgery (see Abstract), wherein the composition is a malleable/cohesive, osteoconductive scaffold composed of collagen that is physically mixed with resorbable ceramic granules, and that can be combined with either bone marrow aspirate or sterile water and then gently packed into voids or gaps of the skeletal system (see ¶[0009]), see ¶[0010]; see also ¶[0012]), wherein the collagen is Type I bovine collagen comprising 70% wgt insoluble fibrous collagen and 30% wgt soluble collagen ¶[0013]), wherein the biphasic ceramic portion is provided in a 15% hydroxyapatite (HA) and 85% β-TCP formulation, with the HA uniformly distributed through the β-TCP (see ¶[0014]), wherein the formulation is 80% porous, in comparison to the 55 to 90% porosity of human cancellous bone, with an average pore size of 500 µm, in granules with diameters of 0.5 to 1.6 mm (id.), and wherein bone marrow aspirate (BMA), sterile water or other suitable hydrating agents, such as blood, saline, may be added to the biomaterial composition prior to implantation designed to allow the material to set up in situ, with a ratio of fluid (BMA and/or sterile water) to the putty form of the composition in a 1 : 1 ratio (see ¶[0015]).  The reference does not expressly disclose a composition comprising porous ceramic granules having an interconnected microporosity, the diameter of the micropores being from about 0.01 to about 10 microns, and each of the porous ceramic granules having a Brunauer-Emmett-Teller (BET) surface area from about 0.2 to about 10 m2/g, or a putty with a density of from 1.2 to about 2.0 g/cc, or a putty that is compression resistant, with a peak load of from about 30 to about 500 g∙f.  The teachings of Daculsi (2012) and Li ‘366 remedy these deficiencies.
	Daculsi (2012) discloses a bone substitute for tissue engineering comprising “Micro Macroporous Biphasic CaP [calcium phosphate],” wherein fast cell colonization and resorption of 2/g (see Abstract), wherein the material is soluble and gradually dissolves in the body, seeding new bone formation as it releases Ca and P ions into the biological medium (see p. 20, 2nd para.), wherein SEM analysis revealed numerous concavities on the granules capable of enhancing cell colonization on the granule surfaces, and a high amount of fully interconnected inter-crystal spaces (micropores) (see p. 21, 1st para., Figure 4), wherein a compression test indicated a modulus of elasticity of 4 MPa for the material (see p. 21, last para.), wherein implants comprising the material displayed a higher permeability and absorption ability due to the distribution of pore size, particularly mesopores, and the high micropore content (representing around 40% of the total porosity), and wherein, after implantation, bone ingrowth is observed at the expense of the bioceramics material, and newly-formed bone progressively replaced the bioactive material, followed by haversian bone remodeling (see p. 22, 5th para.).
Li ‘366 discloses implantable medical devices (see Abstract), wherein the devices are used in a method of treating a bone defect (see ¶[0013]), wherein the devices are osteoconductive and can be delivered to multiple surgical sites, particularly sites at which bone growth is desired, e.g., vertebrae fusion), cranial defects, iliac crest back-filling, acetabular defects, in the repair of tibial plateau, long bone defects, and spinal site defects (see ¶[0054]), wherein the devices may include a carrier, such as a diluent, adjuvant, buffer, excipient, or vehicle with which a composition can be administered (see ¶[0056]), wherein the devices comprise a matrix that provides a tissue scaffold for the cells to guide the process of tissue formation in vivo in three dimensions (see ¶[0065]), wherein the matrix comprises a plurality of pores between about 10 µm and about 500 µm at their widest points (see ¶[0067]), wherein the matrix has a porosity of about 30% to about 99% (see ¶[0068]), wherein the matrix comprises collagen (see ¶[0073]), such as human or non-human collagen, including bovine, ovine, or porcine collagen (see ¶[0074]), wherein a putty comprising type I bovine collagen and a biphasic calcium phosphate mineral phase can be hydrated just prior to use to become a flowable material that can be injected through a cannula or other conduit into a site of implantation in vivo (see ¶[0077]), wherein the matrix is compression resistant such that the matrix resists reduction in size or an increase in density when a force is applied as compared to matrices that are not compression resistant, such as by at least 10% to 95%, or more, in one or all directions when a force is applied to the matrix (see ¶[0078]), wherein the matrix is in the form of a medical putty (see ¶[0098]), wherein the matrix includes a combination of soluble collagen and insoluble collagen, or insoluble collagen only (see ¶[0101]), wherein the matrix, in putty form, comprises a natural or synthetic mineral that is effective to provide a scaffold for bone ingrowth, such as a biphasic calcium phosphate, which material comprises hydroxyapatite and β-tricalcium phosphate, at weight ratios of about 50 : 50, to about 5 : 95, with an average particle diameter between about 0.4 and 5.0 mm (see ¶[0109]), wherein the ceramic particles have a density of 3 (see ¶¶[0105] – [0106]), wherein the matrix, in putty form, comprises a significant proportion of a liquid carrier, such as an aqueous liquid, including water, saline, dextrose, or buffered solutions, resulting in about 60% to 75% by weight of the aqueous liquid medium (see ¶[0110]), wherein the inorganic ceramic comprises amorphous calcium phosphate (see ¶[0123]), wherein the ceramic imparts compression resistance and load bearing characteristics to the matrix (see ¶[0124]), wherein the matrix has a density of between about 1.6 g/cm3 and about 0.05 g/cm3 (see ¶[0126]), wherein the matrix can be administered to the target site using a cannula or needle that can be a part of a drug delivery device, e.g., a syringe, a gun drug delivery device, or any medical device suitable for the application of a drug to a targeted organ or anatomic region (see ¶[0128]), wherein, to manufacture the matrix, a mixture of the matrix material (e.g., collagen) is combined with the mineral particles and a liquid to wet the material and form a slurry, the liquid being aqueous preparations such as water, saline solution (e.g. physiological saline), sugar solutions, protic organic solvents, or liquid polyhydroxy compounds such as glycerol and glycerol esters, or mixtures thereof, and constituting about 5 to about 70% wgt of the composition (see ¶[0135]), and wherein the matrix may be used to repair bone and/or cartilage at a target tissue site, e.g., one resulting from injury, defect brought about during the course of surgery, infection, malignancy or developmental malformation (see ¶[0142]).
Application of the Cited Art to the Claims 
It would have been prima facie obvious before the filing date of the claimed invention to prepare a putty comprising porous ceramic granules and bovine collagen, according to the teachings of Drapeau ‘914, wherein the porous ceramic granules comprise “Micro Macroporous 2/g, wherein SEM analysis revealed numerous concavities on the granules capable of enhancing cell colonization on the granule surfaces, and a high amount of fully interconnected inter-crystal spaces (micropores), wherein a compression test indicated a modulus of elasticity of 4 MPa for the material, as taught by Daculsi (2012), wherein the matrix has a porosity of about 30% to about 99%, wherein the putty has a density of between about 1.6 g/cm3 and about 0.05 g/cm3, wherein the putty is compression resistant such that the matrix resists reduction in size or an increase in density when a force is applied as compared to matrices that are not compression resistant, such as by at least 10% to 95%, or more, in one or all directions when a force is applied to the matrix, as taught by Li ‘366.  One of skill in the art would be motivated to do so, with a reasonable expectation of success in so doing, by the express teachings of Daculsi (2012 to the effect that, with respect to the interconnected microporosity with pores of diameter less than 10 µm, such pore structure is responsible for fast cell colonization and resorption of the material in implants, enhancing the resorption-bone substitution process, the microporosity content contributing to biological fluid diffusion through the material, and the provision of suitable adsorption surfaces for circulating growth factors,  wherein implants comprising the material displayed a higher permeability and absorption ability due to the distribution of pore size, particularly mesopores, and the high micropore content (representing around 40% of the total porosity), and wherein, after implantation, bone ingrowth is observed at the expense of the bioceramics material, and newly-formed bone progressively replaced the bioactive material, followed by haversian bone remodeling, and by the teachings of 
With respect to claims 1, 3, 7, 8, 11, 13, 15, 16 and 18, which claims recite limitations directed to quantitative characteristics of the composition of the invention, the Examiner notes that the cited references do not disclose relevant quantitative ranges that are exactly congruent with the claimed ranges.  However, it is the Examiner’s position that the references disclose quantitative ranges that at least significantly overlap with the claimed ranges, and, as such, would render the claimed invention obvious.  See MPEP § 2144.05.  “In the case where the claimed ranges ‘overlap or lie inside ranges disclosed by the prior art’ a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976).”
With respect to claim 5, which claim recites a limitation directed to the extent of hydration of the putty of the invention being such that the resultant putty forms “a non-settable flowable cohesive cement or gel,” when “the ratio of fluid to cement or gel is about 1:1 to about 4:1 v/v,” the Examiner notes that the cited references do not expressly characterize the disclosed putty formulations in the same terms as recited in the claim.  However, the Examiner further notes that LI ‘366 teaches that a putty comprising type I bovine collagen and a biphasic calcium phosphate mineral phase can be hydrated just prior to use to become a flowable material that can be injected through a cannula or other conduit into a site of implantation in vivo (see ¶[0077]).  Thus, based on the teaching concerning the characteristics of the hydrated putty, it is 
Further with respect to claim 8, which claim recites a limitation directed to a quantitative range of compression resistance, the Examiner notes that Li ‘366, although teaching the compression resistance of the disclosed putties, does not express that compression resistance in the same manner as that recited in claimed 8.  However, given the broad range of compression resistance disclosed in the reference (5 – 99%), it is the Examiner’s position that, if expressed in the same manner as recited in the limitation in question, the teachings of the reference would necessarily overlap with, or comprise, the range recited in claim 8, rendering it obvious.
The Examiner further notes that claims 10 – 14, 16, and 18 recite multiple limitations recited in the alternative.  Consequently, the teachings of the cited art are being applied to each of these claims on the basis of meeting any one of the alternative limitations.  Specifically, the rejection relies on the teachings of the cited art to meet option (ii) as recited in claim 10 (interconnected porosity); option (i) in claim 12 (Ca/P ratio at 1 to 2); option (ii) in claim 13 (modulus of elasticity); option (ii) in claim 14 (bovine collagen); option (ii) in claim 16 (ratio of fluid to cement/gel); and option (ii) in claim 18 (50 – 98% granules/2 – 50% collagen).
Specifically with respect to claim 11, which claim recites a compositional range of about 50 to about 98% wgt of ceramic granules and 2 to 50% wgt collagen carrier, the Examiner notes that Drapeau ‘914 discloses an exemplified embodiment wherein the ratio between the ceramic granules and collagen is 1 : 1.  Thus, it is the Examiner’s position that such composition would 
In light of the forgoing discussion, the Examiner concludes that the subject matter defined by claims 1 – 5, 7 – 11, and 13 – 18  would have been obvious within the meaning of 35 USC § 103.

Claim 12 is rejected pursuant to 35 U.S.C. § 103, as being obvious over Drapeau ‘914, in view of Daculsi (2012) and Li ‘366, as applied in the above rejection of claims 1 – 5, 7 – 11, and 13 – 18, and further in view of US 8,653,029 to Vickers, S. and J. Scifert, identified on the Information Disclosure Statement (IDS) filed 29 July 2019, cite no. 6 (“Vickers ‘029”).
The Invention As Claimed 
	The invention with respect to claim 1 has been set forth above.  In addition, Applicants claim a composition wherein the porous ceramic granules have a calcium to phosphorous ratio of between 1.0 to about 2.0.
The Teachings of the Cited Art
	The disclosures of Drapeau ‘914, Daculsi (2012), and Li ‘366 are relied upon as set forth above in the above rejection of claims 1 – 5, 7 – 11, and 13 - 18.  The reference does not expressly disclose a putty composition wherein the porous ceramic granules have a calcium to phosphorous ratio of between 1.0 to about 2.0.  The Teachings of Vickers ‘029 remedy that deficiency.
Vickers ’029 discloses a composition that may be used as an implant or a bone graft substitute or extender for filling voids and/or promoting fusion of osseous tissues, wherein the see Abstract), wherein the viscosity of the material can be controlled by the relative proportions of the components and the size of the granules (see Col. 3, ll. 12 – 24), wherein the ceramic granules may be a biphasic calcium phosphate consisting of about 15% hydroxyapatite and about 85% β-tricalcium phosphate (see Col. 3, ll. 31 – 33), wherein the granules have a size range of between 50 µm and 500 µm (see Col. 3, ll. 40 – 43), wherein the hydroxyapatite has a Ca:P ratio of approximately 1.67 (see Col. 4, ll. 5 – 8), wherein the relative weight percentages of the solid components are between about 70 and about 80% wgt of ceramic particles, or between about 60 and about 90% wgt (see Col. 4, ll. 10 – 15), wherein a liquid such as water, saline, or phosphate buffer saline may be combined with the solid components in an amount of about 1.0 mL/g of solid to about 2.25 mL/g of solid (see Col. 7, ll. 4 – 8), wherein, in an exemplary embodiment, the relative amount of biphasic calcium phosphate in the material is about 70% wgt of the solid material (see Col. 4, ll. 24 – 33), wherein the material further comprises Type I bovine collagen (see Col. 4, ll. 59 – 60), and wherein the implant may be combined at an operative site with one or more of bone marrow aspirate, autograft tissue, allograft tissue and synthetic grafting agents (see Col. 5, ll. 27 – 29).
Application of the Cited Art to the Claims 
	It would have been prima facie obvious before the filing date of the claimed invention to prepare a putty comprising granules of hydroxyapatite and bovine collagen, according to the teachings of Drapeau ‘914, Daculsi (2012), and Li ‘366, wherein the hydroxyapatite has a Ca:P ratio of approximately 1.67, as taught by Vickers ‘029.  One of skill in the art would be motivated 
In light of the forgoing discussion, the Examiner concludes that the subject matter defined by claim 12 would have been obvious within the meaning of 35 USC § 103.
Response to Applicants’ Arguments 
	The Examiner has considered the arguments in Applicants’ Response of 4 November 2020, but finds them to be moot in light of the new grounds of rejection set forth above.  Consequently, the rejections are maintained.

NO CLAIM IS ALLOWED.  
Applicants’ amendment necessitated the new ground(s) of rejection presented in this Office Action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicants are reminded of the extension of time policy as set forth in 37 CFR § 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR § 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
CONCLUSION
Any inquiry concerning this communication or any other communications from the Examiner should be directed to Daniel F. Coughlin whose telephone number is (571)270-3748.  The Examiner can normally be reached on M - F 8:30 a.m. - 5:00 p.m.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, David Blanchard, can be reached on (571)272-0827.  The fax phone number for the organization where this application or proceeding is assigned is (571)273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see <http://pair-direct.uspto.gov>.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
/DANIEL F COUGHLIN/
Examiner, Art Unit 1619

	/DAVID J BLANCHARD/             Supervisory Patent Examiner, Art Unit 1619